Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on December 31, 2020.
Claims 1-20 are currently pending and have been examined. 

Claim Objections
Claims 1-8 and 15-20 are objected to because of the following informalities: 1) Claim 1 recites “generate an electronic ticket based at least in part of the set of driver information and the set of meter information” instead of --generate an electronic ticket based at least in part on the set of driver information and the set of meter information--; 2) Claim 3 has two limitations that lack punctuation (specifically, a semicolon for the sake of consistency) afterwards, first the limitation of “an input device” and the first of two “store” limitations; and 3) Claim 15 recites “… wherein the computer program, when executed by at least one processing elements, …” instead of --… wherein the computer program, when executed by at least one processing element, …--.  Because Claims 2-8 depend from Claim 1 and Claims 16-20 depend from Claim 15, these claims are also objected to.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 4-7 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 4-7, Claims 4 and 6 recite “the metering device,” yet Claim 1, from which Claim 4 and 6 depend, recites a “meter device.”  Because no other “a metering device” is recited in Claim 1 or in the other claims, it is not particularly pointed out whether there are two separate devices, “a meter device” and “a metering device” or if these recitations are meant to refer to the same device.  Thus, these claims must be rejected under § 112(b).  Because Claims 5 and 7 depend on Claim 4, they also must be rejected under § 112(b).  
Further regarding Claim 7, this claim recites “the server device.”  No other “server device” is recited in Claims 1, 6, or 7, but a server is recited in Claim 1.  Because no other “a server device” is recited in Claim 7 or in the other claims, it is not particularly pointed out whether there are two separate devices, “a server” and “a server device” or if these recitations are meant to refer to the same device.  Thus, this claim must be rejected under § 112(b).  Additionally, Examiner notes that the whole of Claim 7 fails to make sense.  Specifically, Claim 7 recites that the server device “is configured to receive both the set of driver information and the set of driver information from the meter device.”  Thus, Claim 7 is reciting two types of “driver information.”  Are these different?  If so, how?  Does the last clause “from the meter device” limit the second “driver information” or both sets of “driver information?”  These distinctions between the two potential sets of “driver information” are not particularly pointed out or distinctly claimed, and thus Claim 7 is further rejected under § 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-8 are directed toward a system, i.e., apparatus, Claims 9-14 are directed toward a method, i.e., process, and Claims 15-20 are directed toward a non-transitory computer readable medium, i.e., article of composition.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1, which is the narrowest of the independent claims, recites as follows: 
Claim 1.  A wastewater metering system comprising: 
a driver device associated with a disposal vehicle, wherein the driver device is configured to acquire a set of driver information; 
a meter device associated with a disposal location, wherein the meter device is configured to acquire a set of meter information; and 
a server communicatively coupled with at least one of the driver device and the meter device, said server including a processor configured to: 
acquire the set of driver information and the set of meter information; 
generate an electronic ticket based at least in part of the set of driver information and the set of meter information; and 
provide the electronic ticket via an electronic resource.  
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward acquiring information generate an electronic ticket regarding the delivery of a metered item.  This is a method of organizing human activity, specifically a commercial interaction.  See MPEP § 2106.04(a)(2)(II)(B).  Because the instant invention is generating an electronic ticket, which can be used to verify or audit, e.g., an amount of wastewater delivered (see Applicant’s specification paragraph 3), the invention is reciting a certain method of organizing human activities, specifically a commercial interaction.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer (i.e., “said server including a processor configured to” perform the abstract idea), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  While it is true that there is a “meter device” and a “driver device” recited in the claim, these devices do not integrate the judicial exception into an abstract idea because they are merely gathering necessary data for the abstract idea and thus constitute mere insignificant extra-solution activity.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract commercial interaction is merely implemented by a general purpose computer along with sensors that are feeding necessary data to perform the abstract idea.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited a generic computer that facilitates the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of product registering and tracking that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any way of registering the products.    
The dependent claims 2-8, 10-14, and 16-20 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 2-7, 10, and 16 relate to further embellishments regarding the insignificant data collection by the meter or driver devices.  Claims 8, 11-14, and 17-20 merely recite what data are on the electronic ticket used to facilitate payment or the use of the electronic tickets for recordkeeping purposes, which is a further embellishment on the commercial interaction and fails to integrate the judicial exception into a practical application or add significantly more.  
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more” or providing any integration into a practical application.  Rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 9, and 15.  Therefore, Claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 6-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Richie et al. (US 2014/0195453, hereinafter “Richie”).

Claim 1.  Richie teaches: A wastewater metering system comprising: 
a driver device associated with a disposal vehicle, wherein the driver device is configured to acquire a set of driver information (see at least ¶s 91-92 teaching a truck 119 with a client device 130 that tracks data regarding the truck such as GPS-derived location data that can thus automatically determine if the truck is making a pick up or drop off and log that data; see further ¶ 94 teaching the pairing of client device 130 and truck 119); 
a meter device associated with a disposal location, wherein the meter device is configured to acquire a set of meter information (see, e.g., ¶ 42 teaching “any number of flow meters or other measurement equipment associated with the truck” or a “drop off location;” see also ¶ 102 teaching that the drop off location can be a waste water treatment facility or other fluid processing facility; see additionally ¶s 53-55 teaching that truck 119 includes a flow meter 116 that is used to measure the amount of water pumped into or out of the truck 119); and 
a server communicatively coupled with at least one of the driver device and the meter device, said server including a processor configured to (see, e.g., at least Figure 2 and ¶ 55 teaching that the flow meters including the ones on the truck 116 as well as driver device 110 are configured to communicate with the client device 104 which itself can communicate with management computer 103 and server 102; see further ¶ 58 teaching that the client device 130 communicates with client management computer 102 and server 102, and as stated above, ¶ 94 teaches the pairing of client device 130 with truck 119, making it a driver device): 
acquire the set of driver information and the set of meter information (see at least, e.g., ¶ 112 teaching obtaining all of the data to form a manifest; see also, e.g., ¶s 40-42, 49-51, 53, 59, 64-65, et al. teaching receiving data either passively or actively from the different sensors); 
generate an electronic ticket based at least in part of the set of driver information and the set of meter information (see, e.g., at least ¶ 102 teaching generating an electronic manifest, i.e., ticket, from the acquired location and fluid volume amounts at drop off); and 
provide the electronic ticket via an electronic resource (see, e.g., ¶s 103-104 and Figures 18-19 teaching providing the manifest on a GUI).  

Claim 2.  Richie teaches the limitations of Claim 1.  Richie further teaches: The wastewater metering system of claim 1, wherein the driver device is a computing device secured within the disposal vehicle (see at least ¶s 91-92 teaching a truck 119 with a client device 130 that tracks data regarding the truck such as GPS-derived location data that can thus automatically determine if the truck is making a pick up or drop off and log that data, noting that the “truck 119 is driven by a driver in possession of a client device 130,” i.e., the device is secured within the vehicle; see further ¶ 94 teaching the pairing of client device 130 and truck 119; see also ¶ 123 teaching that client device 130 “may be mounted on the dashboard or elsewhere [in the vehicle] so that the display is visible to the driver”).  

Claim 3.  Richie teaches the limitations of Claim 2.  Richie further teaches: The wastewater metering system of claim 2, wherein the driver device includes: 
an input device (see Figure 3 feature 141; see also ¶ 47) [;]
a location element configured to determine a current geographic location of the driver device (see Figure 3 feature 135 and ¶ 47 teaching a GPS receiver); 
Page 30 of 37a memory element (see Figure 3 feature 133 and ¶ 47 teaching a memory device on client device 130); and 
a processing element configured to (see Figure 3 feature 131 and ¶ 47 teaching a processor on client device 130): 
store, in the memory element, an input from the user via the input device (see, e.g., ¶ 65 teaching storing location data locally on the device until it can be transmitted) [;]
store, in the memory element, said current geographic location (see, e.g., ¶s 65 and 95 teaching storing location data locally on the device until it can be transmitted).  

Claim 4.  Richie teaches the limitations of Claim 1.  Richie further teaches: The wastewater metering system of claim 1, wherein the metering device is associated with a meter at the disposal location, wherein the meter is configured to measure wastewater being delivered to the disposal location, wherein the meter device is configured to acquire at least a portion of the set of meter information from the meter (see, e.g., ¶ 42 teaching “any number of flow meters or other measurement equipment associated with the truck” or a “drop off location;” see also ¶ 102 teaching that the drop off location can be a waste water treatment facility or other fluid processing facility; see additionally ¶s 53-55 teaching that truck 119 includes a flow meter 116 that is used to measure the amount of water pumped into or out of the truck 119).  

Claim 6.  Richie teaches the limitations of Claim 1.  Richie further teaches: The wastewater metering system of claim 1, wherein the metering device is configured to acquire the set of driver information from the driver device (see, e.g., at least ¶s 40-42, 49-51, 53, 59, 64-65, et al. teaching receiving data either passively or actively from the different sensors such as the truck 119, which could have client device 130 synced with it as taught in ¶ 94; see also Figure 2 and ¶ 53 teaching that flow meter 122 may be at a well that could receive data from truck 119 because it is in communication with client device 104, which is receiving truck data 113 from truck data resource 112 as taught in ¶ 51).  

Claim 7.  Richie teaches the limitations of Claim 6.  Richie further teaches: The wastewater metering system of claim 6, wherein the server device is configured to receive both the set of driver information and the set of driver information from the meter device (see, e.g., at least ¶s 40-42, 49-51, 53, 59, 64-65, et al. teaching receiving data either passively or actively from the different sensors such as the truck 119, which could have client device 130 synced with it as taught in ¶ 94; see also Figure 2 and ¶ 53 teaching that flow meter 122 may be at a well that could receive data from truck 119 because it is in communication with client device 104, which is receiving truck data 113 from truck data resource 112 as taught in ¶ 51).  

Claim 8.  Richie teaches the limitations of Claim 1.  Richie further teaches: The wastewater metering system of claim 1, wherein the processor of the server is further configured to: 
facilitate record keeping of a set of electronic tickets (see, e.g., ¶ 112 and Figure 26 teaching an “accounting GUI 2600” that provides “a summary of invoices, payments, and other financial information”); and 
facilitate payment between at least two entities based at least in part on the electronic ticket (see, e.g., ¶ 112 and Figure 26 teaching an “accounting GUI 2600” that provides “a summary of invoices, payments, and other financial information” and all documents related to billing and payments between different entities based on the shipment as well as expressly teaching “may also allow a user to search or generate an invoice”).  

Claim 9.  Richie teaches: A computerized method of metering wastewater comprising: 
acquiring a set of meter information associated with a disposal location for wastewater (regarding meter information, see, e.g., ¶ 42 teaching “any number of flow meters or other measurement equipment associated with the truck” or a “drop off location;” see also ¶ 102 teaching that the drop off location can be a waste water treatment facility or other fluid processing facility; see additionally ¶s 53-55 teaching that truck 119 includes a flow meter 116 that is used to measure the amount of water pumped into or out of the truck 119; regarding acquiring this information, see at least, e.g., ¶ 112 teaching obtaining all of the data to form a manifest; see also, e.g., ¶s 40-42, 49-51, 53, 59, 64-65, et al. teaching receiving data either passively or actively from the different sensors);
acquiring a set of driver information associated with a disposal vehicle for wastewater (regarding the driver information, see at least ¶s 91-92 teaching a truck 119 with a client device 130 that tracks data regarding the truck such as GPS-derived location data that can thus automatically determine if the truck is making a pick up or drop off and log that data; see further ¶ 94 teaching the pairing of client device 130 and truck 119; regarding acquiring the data, see at least, e.g., ¶ 112 teaching obtaining all of the data to form a manifest; see also, e.g., ¶s 40-42, 49-51, 53, 59, 64-65, et al. teaching receiving data either passively or actively from the different sensors);
analyzing the set of driver information and the set of meter information (see, e.g., at least ¶ 102 teaching generating an electronic manifest, i.e., ticket, from the acquired location and fluid volume amounts at drop off); 
generating an electronic ticket based at least in part of the set of driver information and the set of meter information (see, e.g., at least ¶ 102 teaching generating an electronic manifest, i.e., ticket, from the acquired location and fluid volume amounts at drop off); and 
providing the electronic ticket via an electronic resource (see, e.g., ¶s 103-104 and Figures 18-19 teaching providing the manifest on a GUI).  

Regarding Claim 15, this claim recites the same limitations as Claim 9 except that it is recited as a non-transitory computer readable medium claim.  Because Richie teaches storing computer instructions on a non-transitory computer readable medium and executing them by a processor (see, e.g., at least ¶s 134-137), Richie teaches the one distinction between Claims 9 and Claim 15.  The rejection of Claim 9 above is incorporated herein.  Along with the additional teaching, Richie anticipates Claim 15.  Similar dependent claims below will be dealt with together for the sake of brevity.

Claims 10 and 16. Richie teaches the limitations of Claims 9 and 15.  Richie further teaches: The computerized method of claim 9, further comprising: communicatively connecting to at least one of a meter device and a driver device (see, e.g., at least ¶s 40-42, 49-51, 53, 59, 64-65, et al. teaching receiving data either passively or actively from the different sensors such as the truck 119, which could have client device 130 synced with it as taught in ¶ 94; see also Figure 2 and ¶ 53 teaching that flow meter 122 may be at a well that could receive data from truck 119 because it is in communication with client device 104, which is receiving truck data 113 from truck data resource 112 as taught in ¶ 51); and requesting at least one of the set of meter information and the set of driver information (see, e.g., at least ¶ 50 teaching the management computer 103 requesting the data from fluid source 109, truck data 113, and fluid destination data 111).  

Claims 11 and 17.  Richie teaches the limitations of Claims 9 and 15.  Richie further teaches: The computerized method of claim 9, wherein the step of analyzing the set of driver information and the set of meter information includes: identifying a vehicle entity; and identifying a production entity (see, e.g., ¶ 103 teaching generating the manifest including identifying the driver, the truck number, and the truck company).  

Claims 12 and 18. Richie teaches the limitations of Claims 11 and 17.  Richie further teaches: The computerized method of claim 11, wherein the electronic ticket is provided to both the vehicle entity and the production entity (see, e.g., ¶ 112 teaching generating an invoice, i.e., electronic ticket, for a company; see also ¶ 103 teaching generating a manifest, which is another example of a potential “electronic ticket” that can “specify a truck company, a truck number, a generator, an employee, and a driver”).  

Claims 13 and 19.  Richie teaches the limitations of Claims 12 and 18.  Richie further teaches: The computerized method of claim 12, further comprising: facilitating payment between the production entity and the vehicle entity, based at least in part on the electronic ticket (see, e.g., ¶ 112 and Figure 26 teaching an “accounting GUI 2600” that provides “a summary of invoices, payments, and other financial information” and all documents related to billing and payments between different entities based on the shipment as well as expressly teaching “may also allow a user to search or generate an invoice”).  

Claims 14 and 20.  Richie teaches the limitations of Claims 9 and 15.  Richie further teaches: The computerized method of claim 9, further comprising: facilitating, via the electronic resource, record keeping of a set of electronic tickets including said electronic ticket (see, e.g., ¶ 112 and Figure 26 teaching an “accounting GUI 2600” that provides “a summary of invoices, payments, and other financial information”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Richie in view of Buck et al. (US 2020/0378943, hereinafter “Buck”).

Claim 5.  Richie teaches the limitations of Claim 4.  Richie fails to teach: The wastewater metering system of claim 4, wherein the meter is selected from the group consisting of magnetic meters and Coriolis meters.  Instead, Richie merely states that the meter that measures water is a “flow meter” (see at least ¶s 42, 53-55, 57, 127, et al.) but does not specifically state that it may be a magnetic meter or a Coriolis meter.  It is taught, however, in analogous prior art that flow meters used to measure an amount of wastewater can be a magnetic flow meter.  Buck, for example, teaches such a feature (see at least Buck ¶ 197 teaching that magnetic flow meters can be used to measure the total amount of wastewater, e.g., for a user for a month).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of a specific magnetic flow meter (as disclosed by Buck) for the feature of a generic flow meter in the method and system of tracking hauled wastewater (as disclosed by Richie).  One of ordinary skill would have been motivated to substitute the specific magnetic flow meter for the generic flow meter because the specific magnetic flow meter is a known way of measuring wastewater, e.g., for determining costs to recycle the wastewater (see Buck ¶ 197).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of a specific magnetic flow meter (as disclosed by Buck) for the feature of a generic flow meter in the method and system of tracking hauled wastewater (as disclosed by Richie), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method and system of tracking hauled wastewater (as disclosed by Richie) that differs from the claimed device only by the substitution of a specific magnetic flow meter for a generic flow meter, the specific magnetic flow meter used to measure the amount of wastewater was known in the prior art (as disclosed by Buck), and one of ordinary skill in the art could have substituted the specific magnetic flow meter for the flow meter, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting a specific meter/sensor for a generic one because both are measuring the same thing: the amount of wastewater).  See also MPEP § 2143(I)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Vanderland et al., US 2022/0277316; Grose (US 2021/0253417); Fuchs et al. (US 2018/0274334); Newman et al. (US 9,524,484); and Phillips et al. (US 2016/0180475).
 Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627